Citation Nr: 1008185	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In January 2006 the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record.  


FINDING OF FACT

The Veteran does not have a psychiatric disorder which 
preexisted his active service, had onset during his active 
service, manifested within one year of separation from active 
service, or is etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2009).

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran engaged in 
combat with the enemy.  38 C.F.R.  § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
However, the occurrence of an inservice stressor cannot be 
corroborated solely on the basis of an after-the-fact medical 
nexus opinion.  Id. at 396.  

In evaluating the evidence of record the Board has both the 
duty and authority to consider the credibility of the 
evidence.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also provided that 
" the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  Similarly, the Court of Appeals 
for Veterans Claims (Veterans Court) has stated that "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  

The first claim filed by the Veteran for VA benefits on 
account of a psychiatric disability was a December 2002 claim 
for pension benefits.  He reported that he was then receiving 
Social Security Administration (SSA) disability benefits for 
schizophrenia.  He also indicated that he had not served in 
Vietnam.  He reported that he had been treated for 
schizophrenia in August 2002 by "B.R." at the Southwest 
Behavioral Health Services.  

VA granted non-service connected VA pension benefits in 
August 2003.  

In August 2004 the Veteran filed his claim for "service 
connected disability (PTSD)" and requested that VA obtain 
all of his outpatient treatment records from the VA Medical 
Center (VAMC) in Phoenix, Arizona and "any other related 
records (military and civilian involved) concerning my 
claim."  He did not identify any specific records.  

The Board views this claim as a claim for service connection 
for a psychiatric disability, whatever the diagnosis.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009 (explaining that in 
cases where a veteran has multiple diagnoses he or she is 
generally a veteran is not competent to distinguish from what 
disease his symptoms arise, but essentially is requesting 
compensation for the effect of the symptoms).  Subsequent to 
the May 2005 decision the RO has denied service connection 
for schizoaffective disorder and/or paranoid schizophrenia 
(May 2006 and December 2006 rating decisions) - decisions 
which the Veteran has not appealed.  

The Board finds that the appeal of the May 2005 decision 
confers jurisdiction over the issue of service connection for 
disability resulting from any psychiatric disease and, 
because the RO has also considered whether service connection 
is warranted for such disability as well as the decision in 
Clemons (which appears to give the Board this authority), 
there is no prejudice to the Veteran in the Board's 
adjudication of the appeal at this time.  As explained in the 
"Duties to notify and assist" section of this Board 
decision, VA has discharged its duties to notify and assist 
the Veteran in the development of a claim for psychiatric 
disability.  

In a September 2004 writing the Veteran reported that during 
the second phase of boot camp he was ordered to go inside of 
a gas chamber, the door was closed, his head began popping 
loudly, his nervous system felt like it was going to fail, 
his eyes burned, he became afraid, his nose began to bleed, 
he threw up, and tried to exit.  He was told to put his gas 
mask on which he did, but was coughing up blood.  He reported 
that on exit from the gas chamber he passed out.  He reported 
that he suffers from paranoid attacks, depression, loss of 
appetite, hears violent voices, is afraid of being in closed, 
dark, or crowded places, has trouble sleeping at night, and 
is distant from family members because the violent voices he 
hears wants him to hurt them.  

Service treatment records do not mention and psychiatric 
symptoms.  These records thus tend to show that the Veteran 
had no psychiatric symptoms during service.  

More importantly, the records make no mention of the Veteran 
passing out or coughing up blood or any gas chamber incident.  
If the Veteran did indeed cough up blood and pass out during 
a gas chamber exercise, the Board finds it unusual that there 
is no mention of this in service treatment records.  While in 
another case this absence of mention of the alleged event in 
treatment records may not mean much, in this case the 
inconsistency between contemporaneously created records and 
the Veteran's report of an event decades later fit into the 
picture of an unreliable history presented by the Veteran.  

Post service the earliest evidence are records of a March 
2000 admission to a VAMC during which time the initial 
impression was substance induced mood disorder with suicidal 
ideation, alcohol and crack cocaine dependance.  At that time 
he reported a history of 21 years of crack cocaine use and 
that he had been drinking heavily prior to admission.  He 
also reported occasional substance related hallucinations.  
The Veteran reported this admission as the first time he had 
any psychiatric history.  He reported that he had put a knife 
to his chest the evening, contemplating suicide.  He reported 
that a long time ago he had walked in front of a bus in an 
attempt to commit suicide but the bus had stopped.  He also 
reported that he first began to use alcohol at age 15 and 
that his alcohol use picked up while he was in the military.  

A discharge summary from another VAMC admission in July - 
August 2001 includes the Veteran's report that he had 
difficulty getting along with people at work and the past 
week he had been assigned to move and check identifications 
of bodies in the morgue at this work place.  During that 
admission he reported that he had been hearing voices for at 
least five or six years, but he also reported that he began 
hallucinating in July 1977.  He also reported that he had 
attempted suicide by stepping in front of a bus in 1987.  He 
also reported that he had been struck in the head with a 
rifle butt in the 1970's.  He was diagnosed with depression 
at this time.  

In November 2001 the Veteran was again hospitalized at a VA 
Medical Center during which time he was diagnosed with 
seasonal affective disorder and schizoaffective disorder and 
an underlying psychotic disorder.  He reported that he was in 
the Marine Corp infantry for two years and his duty included 
picking up bodies of soldiers in Vietnam, although he did not 
report any symptoms with regard to that alleged duty.  During 
this admission the Veteran reported that as a child he had 
heard voices and believed the voices to be those of dead 
relatives.  

In January 2002, the Veteran was diagnosed with paranoid 
schizophrenia.  April 2002 VA treatment notes document the 
Veteran's report that he had worked 2 jobs for 8 years and 
now missed working.  August 2002 VA treatment notes include 
the Veteran's report that he has been unable to hold a job 
since his discharge from active duty.  Notes from November 
2002 include the Veteran's report that he was psychotic since 
age 13.  Yet, during the January 2006 DRO hearing, the 
Veteran testified that he had no psychiatric problems prior 
to entrance into service.  DRO hearing transcript at 2.  Such 
facts only provide evidence against this claim, indicating 
that the Veteran is not a good historian.

March 2003 VA treatment notes include the Veteran's report 
that auditory hallucinations began when he was 14 years old 
but were distant and did not hamper him.  He also reported 
that his active duty unit had gone to retrieve the remains of 
solders in Vietnam and was based there for 13 months 
(although the war was over).

The Veteran reported that soon after his return to the United 
States the intensity of his auditory hallucinations increased 
and the content became homicidal and suicidal.  The April 
2003 notes include the Veteran's report that he had been 
schizophrenic since age 13 with worsening voices following a 
fall down a mountain in the service, for which he awoke 7 
days later.  He also reported that by age 13 he had attended 
25 or 26 funerals of loved ones.    

VA treatment notes from August 2003 document the Veteran's 
report that he did not see a psychiatrist while in the 
military and that his first psychiatric hospitalization was 
in the year 2000.  He also reported that he attempted suicide 
in 1988 by cutting his wrists.  

A February 2004 treatment note includes a diagnosis of 
schizoaffective disorder, depression, with psychosis and a 
history of PTSD.  

Following the RO's letter informing the Veteran of the 
evidence required to substantiate his claim and his and VA's 
duties in obtaining evidence, VA received a request to assist 
the Veteran in obtaining evidence from "Value Options" for 
treatment provided in September 2004.  Of record are 
treatment records from Value Options.  Those records show 
that the Veteran was diagnosed with a psychotic disorder.  
The only reference to his military service was a brief 
mention of the above referenced gas chamber incident.  

In March 2006 VA determined that the Veteran was found to 
lack the mental capacity to manage or control his own funds.  
This followed a VA examination from September 2005 which was 
for the purpose of determining if the Veteran was competent.  
The Board finds that this finding of incompetence adds to the 
picture of less than credible reports by the Veteran as to 
historical events.  VA treatment notes from May 2006 included 
the mental health practitioner's statement that the Veteran 
was a limited historian.  

These VA and private records tend to show that the Veteran 
first sought treatment for psychiatric symptoms in the year 
2000, more than three decades after separation from active 
service and following decades of drug and alcohol abuse.  He 
has been diagnosed with numerous psychiatric conditions but 
has not been diagnosed with PTSD.  His reports are internally 
contradictory and tend to show that he is an unreliable 
historian.  For example, at different times he has reported 
onset of hallucinations at age 13, or in 1977, or five or six 
years prior to August 2001.  At more than one point he 
reported that he had hallucinations since age 13 and was 
psychotic since age 13 but also testified that he had no 
psychiatric problems prior to entrance into service.  He 
reported both that he had been unable to hold a job since 
1977 and that he had held two jobs at once for an eight year 
period since service.  

As to in-service events, at different times he has reported 
being hit in the head with a rifle butt in the 1970's, a bad 
experience in a gas chamber during boot camp, that he fell 
off of a mountain during service, and that he moved soldier's 
bodies from Vietnam after the war.  

It is very unclear, to say the least, how the Veteran would 
have served in Vietnam after the war.  There is no report of 
any of these events during the Veteran's service and his 
DD214 shows that he had no foreign or sea service.  At 
different times he has reported different suicide attempts, 
cutting his hand in 1976, cutting his wrists in 1977, and 
stepping in front of a bus in 1987.  Taken together these 
reports tend to show that the Veteran is not credible in his 
reports of events in his past because the reports of events 
and onset of symptoms are internally inconsistent and 
inconsistent with information contained in official 
contemporaneous records, e.g. his DD 214.  

Moreover, by the Veteran's own account there is no evidence 
in existence to support his reports.  This is not to say that 
there must be corroborative evidence of any reported event, 
(other than an inservice noncombat stressor for a grant of 
service connection for PTSD).  In this case, though, all 
facts point to a finding that the Veteran is not credible in 
his reports and the lack of any evidence to support any of 
his reports does not help his case.  

The evidence of record is against a finding that any of the 
diagnosed psychiatric disorders, or for that matter PTSD, 
which has not been diagnosed, had onset during his active 
service, manifested within one year of his separation from 
active service, or are related to his active service.  There 
is no clear and unmistakable evidence to rebut the 
presumption that the Veteran was sound at entrance into 
service.  Indeed, the service treatment records include a 
normal psychiatric clinical evaluation in an October 1974 
report of medical examination at enlistment and in an 
accompanying report of medical examination the Veteran 
indicated that he did not then have, nor had ever had, 
nervous trouble of any sort or depression or excessive worry.  
Hence there can be no finding that service aggravated a 
preexisting psychiatric condition.  The long period of time 
between his separation from active service and the first 
report of any psychiatric symptoms tends to weigh against his 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service- connection 
is warranted, including a lengthy period of absence of 
complaints).  The Veteran's reports of events prior to 2000 
are inconsistent and internally contradictory, which tends to 
negate any probative value as to those events.  The service 
treatment record documenting medical reports but without any 
mention of psychiatric symptoms weighs against his claim.  

For these reasons the Board finds that the preponderance of 
evidence is against the Veteran's claim for service 
connection for any psychiatric disability.  Hence, his appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in September 2004, February 2005, 
February 2006, March 2006, and April 2006 that fully 
addressed all required notice elements.  Upon receipt of the 
Veteran's claim for service connection for PTSD, the RO sent 
the September 2004 letter which informed the Veteran of the 
evidence required to establish service connection for a 
disability, his and VA's respective duties in obtaining such 
evidence, and included a PTSD stressor questionnaire.  The 
February 2005 letter included similar information, the March 
2006 letter provided notice as to how VA assigns effective 
dates and disability ratings in the event that service 
connection is established.  The other letters provided the 
required VCAA notice and referenced other psychiatric 
disabilities which the Veteran had referred to in letters to 
VA requesting disability compensation benefits.  

Most of the required notice was provided to the Veteran prior 
to the initial unfavorable decision on the claim by the RO in 
May 2005.  Following the other letters, the Veteran had a 
meaningful opportunity to participate in the development of 
his claim and the RO issued a Supplemental Statement of the 
Case in February 2006.  These actions and the time frame with 
which the Veteran had to provide argument and submit or 
identify relevant evidence cured any timing defects in the 
notice provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records, VA treatment records, and records from 
"Value Options", the only private treatment provider 
evidence identified by the Veteran as relevant to his claim 
for service connection.  

In a writing received in March 2006 the Veteran stated that 
sometime in 1977, after May of that year, he was hospitalized 
at the VAMC in Little Rock Arkansas for a week or so.  A 
report of contact from May 2006 documents that the RO 
contacted the VAMC in Little Rock, Arkansas and was informed 
that there were no records of the Veteran for any period, 
including records from May through December 1977.  Given the 
Veteran's demonstrated inaccuracy in historical reports, as 
documented in the "Service connection" section of this 
decision, that he suddenly in March 2006 recalled treatment 
almost thirty years earlier at a VAMC, and that he had 
previously reported that his first treatment for psychiatric 
problems was in the year 2000, the Board finds these efforts 
sufficient and finds that records of VA treatment in 1977 do 
not exist.  

Under 38 C.F.R. § 3.159(e), if VA makes efforts to obtain 
records identified by a claimant and determines that the 
records do not exist VA must provide the claimant with oral 
or written notice of that fact.  This regulation specifies 
that such notice is to include the identity of the records, 
an explanation of VA's efforts to obtain the records, a 
description of any further action VA will take regarding the 
claim, including notice that VA will decide the claim based 
on the evidence of record unless the claimant submits the 
records, and notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e).  

There is no evidence in the claims file that shows compliance 
with § 3.159(e).  In that sense it can be said that there is 
an error in notice in this case.  That there is an error in 
notice is not however necessarily a reason to delay 
adjudication of the appeal and consume additional resources 
to correct the error.  Rather, the question is whether the 
claimant has been prejudiced by the error.  See Sanders v. 
Shinseki, 129 S.Ct. 1696 (2009) (explaining the rule of 
prejudicial error in the context of VCAA notice and providing 
that the claimant has the burden of showing prejudice from a 
notice error).  In this case the Veteran cannot have been 
prejudiced by the failure to provide him with notice under 
38 U.S.C.A. § 3.159(e).  

Here, no one can be in possession of records of VA treatment 
of the Veteran for psychiatric symptoms in 1977 because the 
treatment did not occur.  Even by the Veteran's own account, 
prior to 2006, he did not receive treatment for psychiatric 
symptoms prior to the year 2000.  Unlike other records which 
are contemplated by the regulation, VA treatment records, 
including the knowledge of whether such records exist or 
existed, are uniquely in within the possession of VA.  
Therefore, providing the Veteran with 38 C.F.R. § 3.159(e) 
notice could not change the outcome of this case.  It follows 
that the absence of such notice cannot prejudice the Veteran.  
Hence, the Board finds that the lack of this notice does not 
require VA to delay adjudication of the appeal.  

Evidence in the claims file shows that the Veteran is in 
receipt of SSA disability benefits.  No SSA records are 
associated with the claims file.  The Board here denies the 
Veteran's appeal because the evidence is against a finding 
that the Veteran's psychiatric disorders had onset during 
service, manifested within a year of separation from service, 
are related to service, or that a verifiable inservice 
stressor occurred.  The only treatment that the Veteran 
alleged as occurring prior to the year 2000 is treatment at a 
VA facility in 1977.  As explained above, there are no such 
treatment records.  The Veteran has demonstrated that he is 
not a reliable historian.  Given these facts, SSA records 
could establish only that the Veteran has a psychiatric 
disability (which is not in dispute) but could not establish 
that elements lacking in this case.  Any opinion in the SSA 
records that his current disability was related to service 
would rest solely on the Veteran's report of his history and 
are therefore necessarily be of no probative value because 
the Veteran's account is not credible.  Hence, any existing 
SSA records are not relevant to this claim and VA has no duty 
to assist the Veteran in obtaining such records.  

VA has not afforded the Veteran a VA examination with regard 
to his claim for service connection for a psychiatric 
disability.  There is no credible evidence establishing the 
requisite inservice event, disease or injury or that a 
chronic psychiatric disease manifested within an applicable 
presumptive period.  There is no credible indication of an 
association between the Veteran's current symptoms or disease 
and his service.  For these reasons, VA has no duty to afford 
the Veteran an examination.  

Stressor verification is clearly not warranted in this case.  
The Board finds that the Veteran's statements, as a whole, 
actually provide evidence against his own claims (they are 
consistently changing, contracting other statements or 
providing statements, such a serving in Vietnam after the 
war, that are untrue), clearly indicating that any attempt to 
obtain additional records, confirm a stressor, or have the 
Veteran evaluated will not provide a basis to grant this 
claim, but will most likely provide more evidence against 
this claim or be unsuccessful.  The Veteran's statements 
regarding his symptoms, his stressors, or when or where he 
was treated are so unreliable as to be found to provide 
evidence against his claim.  Therefore, a remand to obtain 
SSA records is not needed in this unique situation as SSA 
records are found by the Board to not possibly provide a 
basis to grant this claim.

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


